El Juez Asociado Se.. Aldeey,
emitió la opinión del tribunal.
El Concejo de Administración de la ciudad de Ponce anunció la subasta de los puestos de venta de la plaza del mercado de dicha ciudad y dispuso que la junta de la su-basta la constituyeran el comisionado de servicio público, el comisionado de obras públicas y el secretario municipal.
Constituida la expresada junta el día que estaba seña-lado para la subasta, presentaron proposiciones escritas Octavio Wys, F. ít. Arévalo y José Barbosa, siendo adjudi-cada al último la buena pro por la junta de subasta.
• Después de ésto, Octavio Wys acudió a la Corte de Dis-trito de Ponce con una solicitud de certiorari, en la que, ale-gando que su proposición en la subasta por $17,885 fué la más alta; que la de Barbosa no determinó cantidad precisa, limitándose a ofrecer $300 más que la proposición más alta y que a pesar de ésto la junta de subasta adjudicó el remate a dicho José Barbosa, solicitó que fuera anulado el acuerdo de dicha junta de subasta. Esta petición la dirigió contra el Concejo de Administración de la ciudad de Ponce sin ale-gar en ella acto alguno realizado por dicho concejo referente a la adjudicación del remate a Barbosa.
El auto fué expedido. No compareció a defenderse el concejo demandado pero lo hizo José Barbosa como inter-ventor con permiso de la corte, la que después de las prue-bas dictó sentencia declarando sin lugar la petición de cer-tiorari y anulando el auto que había expedido, contra cuya *82sentencia interpuso Octavio Wys el presente recurso de ape-lación.
En el juicio tampoco se probó acto alguno o resolución del Concejo de Administración de Ponce con respecto a la adjudicación a José Barbosa del remate por la junta de su-basta.
La Ley Municipal que f<ué aprobada en 31 de julio de 1919 dispuso en su artículo 43, que el concejo de adminis-tración por ella creado sería la junta de subastas del muni-cipio, cuando otra cosa no se ordenase en la misma ley; pero este artículo fue enmendado por la ley número 9, de 12 de mayo de 1920, preceptiva de que cuando el concejo de admi-nistración tuviera que anunciar subastas para la venta o arrendamiento de alguna propiedad, compra de efectos, etc., fijara día y bora para la admisión de proposiciones y desig-nará una comisión compuesta del comisionado de servicio público, policía y prisiones; de otro miembro del concejo de administración, y del secretario municipal, que constitui-rán una junta adjudicadora para abrir públicamente las pro-posiciones, resolver acerca de ellas y adjudicar la buena pro al que hubiere presentado la mejor proposición, pudiendo celebrar pujas a viva voz en el caso de que hubieren dos o más proposiciones igualmente ventajosas y teniendo derecho a rechazar cualquiera o todas las proposiciones, en cuyo úl-timo caso el concejo de administración podrá anunciar nueva subasta o disponer del asunto en la forma más conveniente para el municipio.
En vista de las citas hechas tenemos que concluir que la facultad que tenía el concejo de administración para ac-tuar como junta de subastas le fue quitada totalmente por la enmienda de 1920 y la confiere únicamente a la comisión por ella creada compuesta de tres miembros, de los cuales uno solamente es de libre designación del concejo de admi-nistración entre los comisionados, comisión o junta que tiene concedida directamente por la ley la facultad de hacer la ad-*83jnclicación del remate a la proposición qne crea más venta-josa, sin qne tal facultad esté supeditada a resolución alguna del concejo de administración, por lo que si la adjudicación del remate es nula por algún motivo la acción no puede diri-girse contra el concejo de administración que no lia interve-nido en la adjudicación de la buena pro en la subasta y que no ba realizado acto alguno ni dictado resolución que pueda ser anulado.
Por las razones expuestas la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutcbison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.